982 F.2d 526
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.William M. PRUETT, M.D., Appellant,v.Hunter RAWLINGS, President of University of Iowa;  John W.Eckstein, Dean, University of Iowa College of Medicine;Robert E. Fellows, Professor and Director of PhysicianScientist Program;  C. Marlin Stoltzfus, Professor;Francois Abboud, Professor and Chairman of the Department ofInternal Medicine;  Gary Gussin, Professor;  NationalInstitutes of Health, of the United States Department ofHEW, Appellees.
No. 92-1651.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 18, 1992.Filed:  December 30, 1992.

Before MAGILL, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
William M. Pruett, M.D., alleges that the defendants denied him procedural and substantive due process in terminating his position as a graduate student, participant in a grant program, and fellow in the Department of Internal Medicine at the University of Iowa Hospitals and Clinics.  After a bench trial, the district court1 held that Pruett had failed to prove facts supporting his theory and granted judgment in favor of the defendants.  This court holds that the district court's findings of facts are not clearly erroneous.  Furthermore, the district court did not err in its application of the law.  Because we conclude that Pruett has not satisfied his burden of proof in this case, we do not reach the issue of whether defendants are entitled to qualified immunity.  The judgment of the district court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Charles R. Wolle, United States District Judge for the Southern District of Iowa